Bail was fixed in the sum of $2,500. The appeal is prosecuted for the purpose of obtaining a reduction of this bail. The evidence is all to the effect that relator cannot give bail in the sum fixed by the court, and that the limit of bail he could give would be $1,500. In regard to the facts there was a written agreement that the evidence for the State will not warrant a conviction for murder in the first degree, and that "in said cause the State will only ask for a conviction of murder in the second degree, and that the proof will show that defendant and deceased were not acquainted with each other prior to the day of the difficulty, which the State claims resulted in the death of deceased, W.M. Graham; and that applicant, Charley Harris, is entitled to bail. The only issue to be determined *Page 233 
by the court herein is the amount of bail to be required of him. It is further agreed that said W.M. Graham was struck by defendant with a stick, and was struck only one lick, and he did not die for about eighteen days after he was struck." The size of the stick or the attendant circumstances of the difficulty are not set out. In fact this is the statement in the record in regard to the difficulty. The remainder of the evidence being introduced in relation to the amount of bail the party could give. We are of opinion that under the circumstances the prayer of applicant should be granted, and the bail reduced to $1,500, which is accordingly done, and the sheriff of Cooke County is ordered to take bail in that amount in the terms of law. Upon relator complying with this order he will be released from custody.
Reversed and bail reduced.